Citation Nr: 1220875	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  09-46 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability as a result of hernia repair surgery performed at a VA medical facility in August 2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1972 to August 1975.

This case comes before the Board of Veterans' Appeal (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In July 2010 the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  In October 2010, the Board remanded the case to afford the Veteran the requested Board hearing.  In November 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  Transcripts of both hearings are of record.

At the hearing, additional VA outpatient treatment records were added to the claims file along with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2011).

A review of Virtual VA reveals additional VA outpatient treatment records dated through February 2012.  As this matter is being remanded, the RO will have the opportunity to review these additional records.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further RO action on the claim for section 1151 compensation benefits for additional disability as a result of hernia repair surgery performed at a VA medical facility in August 2007 is warranted.

Here, the Veteran seeks section 1151 compensation for heart problems, respiratory difficulties, infection, and removal of the mesh placed during August 2007 hernia repair surgery performed at the VA medical facility.  Prior to the August 2007 surgery, he had an extensive medical history including coronary artery disease and chronic obstructive pulmonary disease.  The record reflects that the Veteran first underwent surgical hernia repair in April 2007.  However, the hernia surgery failed on the left side and the hernia recurred.  He underwent surgical repair at the VA Medical Center (VAMC) in Clarksburg, West Virginia in August 2007.  Surgical records reflect that while the operation commenced as a laparoscopic repair, the operation was converted to an open procedure.  Following the surgery, the Veteran developed chest pain and further tests showed myocardial infarction.  The Veteran was subsequently transferred to Ruby Memorial Hospital for pulmonary management and cardiac catheterization.  He was discharged in September 2007.  

VA and private treatment records reflect that the Veteran continued to experience additional difficulties since the August 2007 surgery through 2008 and 2009. The Veteran eventually underwent removal of the infected abdominal mesh with small bowel resection and complex abdominal wall closure in December 2010.  

The Board notes that the Veteran was afforded a VA examination in November 2007 for opinion as to whether the Veteran suffered additional disability due to VA surgical treatment, the proximate cause of which was negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgery and follow-up care, or whether the disability was due to an event not reasonably foreseeable.  

The Board emphasizes that this opinion, while thorough, addresses only the surgical complications present in 2007 immediately following the Veteran's August 2007 hernia repair surgery.  As noted above, the Veteran underwent additional surgeries in 2010.  VA outpatient treatment records reflect that the Veteran's surgical wound did not heal properly and that the infected mesh had to be removed, and required additional surgeries in 2010.   Post-operative records following the December 2010 surgery reflect that he suffered additional complications of respiratory failure and sepsis.  
In light of these facts and the evidence noted above, the Board finds that a contemporaneous VA examination to obtain medical opinions as to whether the Veteran has additional disability from the August 2007 hernia repair surgery which was proximately caused by negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in their furnishing of surgical and follow-up care, or due to an event not reasonably foreseeable, would be helpful in resolving the matter on appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hence, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may result in denial of his claim(s).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, the RO should also obtain and associate with the claims file all outstanding VA treatment records.  
A review of the claims file and Virtual VA includes treatment records from the VAMC in Pittsburgh, Pennsylvania dated through February 2012.  The Veteran also reported that he is receiving follow-up care at the VAMC in Pittsburgh.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain from the Pittsburgh VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since February 2012, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

To ensure that all due process requirements are met, and that the record before the examiner is complete, while this matter is on remand, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the appellant should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 
 
Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2011).  

The actions identified herein are consistent with the duties to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal. 


Accordingly, the case is REMANDED for the following action:

1. The RO should obtain from the Pittsburgh VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran since February 2012.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for section 1151 compensation for additional disability as a result of August 2007 hernia repair surgery.  The RO should explain the type of evidence that is the Veteran's ultimate responsibility to submit. 
 
The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 
 
3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available records and/or responses from each contacted entity are associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The entire claims file must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The physician should clearly identify all current disabilities related to the August 2007 hernia repair (including cardiac complications, respiratory problems and surgical wounds).  Then, for each such diagnosed disability, the physician should render an opinion, consistent with the record and sound medical judgment, as to whether it is as least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of the August 2007 surgical hernia repair.  If so, he or she should also opine as to whether the proximate cause of such additional disability was (a) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.  

In rendering his or her opinion, the physician should address whether, in performing the August 2007 hernia repair surgery, any VA physician failed to exercise the degree of care that would be expected of a reasonable health care provider.  In providing the requested opinion, the physician should consider and address the medical evidence, to specifically include evidence documenting an open and infected wound from the hernia repair surgery requiring additional surgical repair in 2010, as well as the Veteran's assertions.

The examining physician should set forth all examination findings, together with the complete rationale for the conclusions reached.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility. 
 
6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this remand. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 
 
7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


